Exhibit 10.6

Insurance Letters of Credit – Master Agreement

Form 3/CEP

AGREEMENT DATED 29 APRIL 2009

BETWEEN:

 

(1) RENAISSANCE REINSURANCE LTD. (“the Company”) whose office is at Renaissance
House, 8-20 East Broadway, Pembroke HM 19, Bermuda;

AND

 

(2) CITIBANK EUROPE PLC (“CEP”) whose offices and registered address are at 1
North Wall Quay, I.F.S.C., Dublin 1, Ireland.

PREAMBLE

Subject to the Company’s satisfaction of the terms and conditions contained in
this Agreement, CEP agrees to establish letters of credit or similar or
equivalent acceptable instruments (each a “Credit” and collectively the
“Credits”) on behalf of the Company in favour of beneficiaries located in the
United States of America or elsewhere (the “Beneficiary” or “Beneficiaries” as
relevant). In furtherance of this Agreement, the parties have separately agreed
the contractual or security arrangements that will apply in respect of the
Company’s obligations under or pursuant to this Agreement.

 

1. AGREEMENT

It is agreed between us in relation to each Credit that:-

 

  1.1 In order to establish a Credit, the Company is required to submit an
application form to CEP (“the Application Form”). The Application Form must
(a) be in such form as CEP is willing to accept for this purpose; Application
Forms may, subject to CEP’s agreement, be received via any electronic system(s)
or transmission arrangement(s); (b) be completed by or on behalf of the Company
in accordance with the terms of the Company’s banking mandate(s) or other
authorities lodged with CEP or in accordance with arrangement(s) made with CEP
from time to time; and (c) indicate therein the name of the Beneficiary and the
amount and term of the Credit required. Upon receipt of an Application Form that
satisfies the above criteria, CEP shall establish on behalf of the Company an
irrevocable clean sight Credit (or such other form of Credit as may be required
by the Application Form relating thereto) available, in whole or in part, by the
Beneficiary’s sight draft (the Company hereby agreeing that CEP may accept as a
valid “sight draft” any written or electronic demand or other request for
payment under the Credit, even if such demand or other request is not in the
form of a negotiable instrument) on CEP or otherwise as may be required by the
terms of the Credit; provided, however, that:

 

  (i) the opening of any Credit hereunder shall, in every instance, be at CEP’s
option and nothing herein shall be construed as obliging CEP to open any Credit;



--------------------------------------------------------------------------------

  (ii) prior to the establishment of any Credit or in order to maintain a Credit
the Company undertakes as follows:

 

  (a) forthwith at CEP’s request to deposit, at an Approved Bank, in an account
or accounts in the Company’s name, cash or securities or a combination of cash
and securities of such amount and in such combination as CEP may require (a
“Deposit”). “Approved Bank” for the purposes of this Clause 1.1(ii)(a) shall
mean one or more of the following:- (i) Citibank, N.A. at their branch at
Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB; (ii) a bank
approved by CEP; or, (iii) such other Citigroup branch or approved bank as CEP
may designate and notify to the Company; and

 

  (b) should a Deposit have been requested, to execute CEP’s standard form
charge documentation in relation to the accounts opened pursuant to Clause 1.1
(ii) (a) above.

 

  1.2 Without prejudice to the generality of Clause 1.1 (i), the opening of any
Credit hereunder shall be dependent upon CEP being satisfied, in its absolute
discretion, that a Deposit has been carried out and that the documentation
required to be executed under Clause 1.1 (ii) (b) has been validly executed;

 

  1.3 The Company undertakes to reimburse CEP, within two Business Days of
demand, the amount of any and all drawings (including, for the avoidance of
doubt, drawings presented electronically) under each Credit;

 

  1.4 The Company undertakes to indemnify CEP, within two Business Days of
demand, for and against all actions, proceedings, losses, damages, charges,
costs, expenses, claims and demands which CEP may incur, pay or sustain in
connection with each Credit and/or this Agreement, howsoever arising (unless
resulting from CEP’s own gross negligence or willful misconduct);

 

  1.5 The Company undertakes to pay CEP, within two Business Days of demand,
such fees and/or commissions of such amount(s) and/or at such rate(s) as shall
have been or may be advised by CEP to the Company as payable in connection with
each Credit;

 

  1.6 The Company hereby irrevocably authorises CEP to make any payments and
comply with any demands which may be claimed from or made upon CEP in connection
with any Credit without any reference to, or further authority from, the
Company. The Company hereby agrees that it shall not be incumbent upon CEP to
enquire or take notice of whether or not any such payments or demands claimed
from or made upon CEP in connection with each Credit are properly made or
whether any dispute exists between the Company and the Beneficiary thereof. The
Company further agrees that any payment CEP makes in accordance with the terms
and conditions of each Credit shall be binding upon the Company and shall be
accepted by the Company as conclusive evidence that CEP was liable to make such
payment or comply with such demand.

 

2. REPRESENTATIONS AND WARRANTIES

 

  2.1 The Company represents and warrants to CEP and undertakes that:-

 

  (i) it has and will at all times have the necessary power to enable it to
enter into and perform the obligations expressed to be assumed by it under this
Agreement;

 

  (ii) the Agreement constitutes its legal, valid, binding and enforceable
obligation effective in accordance with its terms; and

 

  (iii) all necessary authorisations to enable or entitle it to enter into this
Agreement have been obtained and are in full force and effect and will remain in
such force and effect at all times during the subsistence of this Agreement.

 

  2.2 The Company represents and warrants to CEP that:-

 

  (i) it is not unable to pay its debts as they fall due;

 

2



--------------------------------------------------------------------------------

  (ii) it has not been deemed or declared to be unable to pay its debts under
any applicable law;

 

  (iii) it has not suspended making payments on any of its debts;

 

  (iv) it has not, by reason of actual or anticipated financial difficulties,
commenced negotiations with any of its creditors with a view to rescheduling any
of its indebtedness;

 

  (v) the value of its assets is not less than its liabilities (taking into
account contingent and prospective liabilities);

 

  (vi) no moratorium has been declared in respect of any of its indebtedness;
and

 

  (vii) no analogous or similar event or concept to those set out in this Clause
2.2 has occurred or is the case under the laws of any jurisdiction.

 

3. EXTENSION/TERMINATION

 

  3.1      (a) Any Credit established hereunder may, if requested by the Company
on the relevant Application Form and subject to CEP’s consent, bear a clause to
the effect that it will automatically be extended for successive periods of one
year (or such other period as may be stated in the relevant Application Form)
UNLESS the Beneficiary has received from the bank or institution issuing the
Credit (the “Issuing Bank”) by registered mail (or other appropriate receipted
delivery) notification of intention not to renew such Credit at least 30 days
(or such other period as may be stated in the relevant Application Form) prior
to the end of the original term or, as the case may be, of a period of extension
(the “Notice Period”).

 

  (b) The Issuing Bank shall be under no obligation to the Company to send the
Beneficiary such notification (and without such notification to the Beneficiary
the Credit will be automatically extended as provided above) UNLESS the Company
shall have sent notification to CEP by registered mail (or other means
acceptable to CEP) of its election not to renew such Credit at least 30 days
prior to the commencement of the Notice Period.

 

  (c) CEP reserves the right, at its sole option and discretion, to give or
procure the giving at any time to the Beneficiary of notification of intention
not to renew any Credit. If CEP exercises such said right, it will give the
Company notice in writing thereof as soon as is reasonably possible. Where the
Credit is issued to The Society and Council of Lloyd’s as Beneficiary in respect
of the Applicant’s Funds at Lloyd’s requirements, however, CEP will provide the
Applicant with any notice of non-renewal in respect of such Credit no later than
1 November of the applicable calendar year.

 

4. UCC/ISP

CEP may, at its sole option, arrange for the issuance of any Credit as being
subject to either (i) the Uniform Customs and Practice for Documentary Credits
(1993 Revision) ICC Publication No. 500 (“the UCP”) or (ii) the International
Chamber of Commerce Publication No. 590—the International Standby Practices 1998
(the “ISP”), (or any subsequent version of either); provided however that CEP
may agree such modifications thereof as may be required by any regulatory or
other authority having jurisdiction as to the acceptability of the Credit in
question.

 

5. PREVIOUS AGREEMENTS

 

  5.1 Unless otherwise agreed between the parties in writing, the previous
agreement(s) (if any) entered into between them (other than those at any time
governed by a “Master Agreement – London Market Letter of Credit Scheme” or
substantially equivalent agreement) governing Credits established by CEP on the
Company’s behalf in favour of Beneficiaries shall, on due execution by the
parties of this Agreement, cease to apply to all such Credits, which Credits
shall henceforth be governed by this Agreement.

 

3



--------------------------------------------------------------------------------

  5.2 For the avoidance of doubt any letter or letters of credit or similar or
equivalent instrument or instruments (the “Existing Credit(s)”) which has or
have been established or opened pursuant to the terms of any previous
agreement(s) entered into between the Company and Citibank, N.A. governing the
Existing Credits (including any security arrangements that apply in respect of
any obligation under or pursuant to such previous agreement(s)) (the “Existing
Agreement(s)”) shall continue in force until cancelled. The Existing
Agreement(s) shall continue to apply to the Existing Credit(s) until all the
Existing Credit(s) have been cancelled. The Company undertakes, on CEP’s
request, to take all reasonable steps to procure that any cancelled Existing
Credit(s) are destroyed or returned to CEP.

 

6. CREDIT CHOICE OF LAW

If, at the Company’s request, a Credit expressly chooses a state or country law
other than New York, U.S.A. or English law, or is silent with respect to the
UCP, the ISP or a governing law, CEP shall not be liable for any payment, cost,
expense or loss resulting from any action or inaction it takes provided such
action or inaction is justified under UCP, ISP, New York law, English law or the
law governing the Credit.

 

7. BRANCHES/CORRESPONDENT BANKS

 

  7.1 The Company acknowledges that CEP may carry out any of its obligations or
exercise any of its rights under this Agreement through any of its offices or
branches, wheresoever situated.

 

  7.2 The Company further understands that CEP reserves the right to issue any
Credit through any third party correspondent of its choice (unless such
correspondent is not an authorized issuing bank for the purposes of the
Beneficiary) and/or to have any Credit confirmed by Citibank, N.A. In such
circumstances, CEP will be required to guarantee reimbursement to such
correspondent and/or Citibank, N.A. of any payments which such correspondent
and/or Citibank, N.A. may make under the Credit in question and such guarantee
(howsoever described) shall be treated mutatis mutandis as a Credit for the
purpose of this Agreement.

 

8. INCREASES ETC/REINSTATEMENTS

The provisions of the foregoing Clauses shall be equally applicable to any
increase, extension, renewal, partial renewal, modification or amendment of, or
substitute instrument for, any Credit to which they apply. If for any reason any
amount paid under any Credit is repaid, in whole or in part, by the Beneficiary
thereof, CEP may, in its sole discretion, treat (or procure the treatment of)
such repayment as a reinstatement of an amount (equal to such repayment) under
such Credit. The value date CEP applies to any such reinstatement shall not be
earlier than the date of such repayment and CEP shall not be liable for losses
of any nature which the Company may suffer or incur and/or which may arise from
any inadvertent or erroneous drawing, except to the extent that such losses were
the result of CEP’s gross negligence or willful misconduct.

 

9. NOTICES

 

  9.1 Any notice or demand to be served on the Company by CEP hereunder may be
served:

 

  (a) on any of the Company’s officers personally;

 

  (b) by letter addressed to the Company or to any of its officers and left at
the Company’s registered office or at any one of its principal places of
business;

 

  (c) by posting the same by letter addressed in any such manner as aforesaid to
such registered office or principal place of business; or

 

4



--------------------------------------------------------------------------------

  (d) by facsimile addressed in any such manner as aforesaid to any then
published facsimile number of the Company.

 

  9.2 Unless otherwise stated, any notice or demand to be served on CEP by the
Company hereunder must be served either at CEP’s address as stated above (or
such other address as CEP may notify us of from time to time) or by facsimile to
such number as CEP may notify the Company of from time to time.

 

  9.3 Any notice or demand:-

 

  (a) sent by post to any address in the Republic of Ireland or the United
Kingdom shall be deemed to have been served on the Company at 10am. (London
time) on the first Business Day after the date of posting (in the case of an
address in the Republic of Ireland) and on the second Business Day after posting
(in the case of an address in the United Kingdom) or, in the case of an address
outside the Republic of Ireland or the United Kingdom (or a notice or demand to
CEP), shall be deemed to have been served on the relevant party at 10am. (London
time) on the third Business Day after and exclusive of the date of posting; or

 

  (b) sent by facsimile shall be deemed to have been served on the relevant
party when dispatched.

 

  9.4 In proving service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.

 

  9.5 In this Agreement, a “Business Day” shall be construed as a reference to a
day (other than a Saturday or a Sunday) on which banks are generally open in
London.

 

10. ASSIGNMENT/NOVATION

 

  10.1 CEP has a full and unfettered right (a) to assign or otherwise dispose of
the whole or any part of its rights and/or benefits under this Agreement or
(b) (subject to Clauses 10.2 to 10.5) to novate its rights and obligations under
this Agreement. The words “CEP” and “CEP’s” wherever used in Clauses 10.2 to
10.5 shall be deemed to include CEP’s assignees and novatees and other
successors, whether immediate or derivative, who shall be entitled to enforce
and proceed upon this Agreement in the same manner as if named herein. CEP shall
be entitled to impart any information concerning the Company to any such
assignee, novatee or other successor or any participant or proposed assignee,
novatee, successor or participant.

 

  10.2 The person who is for the time being liable to perform CEP’s obligations
under this Agreement (a “Transferring Bank”) shall be entitled to novate at any
time, upon service of a notice on the Company in the form attached as Schedule
One to this Agreement (a “Novation Notice”), any or all of its rights and
obligations under, and the benefit of, this Agreement to any Permitted
Transferee, provided that such novation shall not result in a Credit being
deemed impermissible under any Beneficiary requirements regarding issuing bank
identity. With effect from the date on which a Novation Notice is executed by
the Transferring Bank and the Permitted Transferee and served on the Company
(the “Novation Date”), the provisions of Clause 10.3 shall have effect (but not
otherwise).

 

  10.3 With effect from (and subject to the occurrence of) the Novation Date:

 

  10.3.1 the Permitted Transferee shall be bound by the terms of this Agreement
(as novated) in every way as if the Permitted Transferee was and had been a
party hereto in place of the Transferring Bank and the Permitted Transferee
shall undertake and perform and discharge all of CEP’s obligations and
liabilities under this Agreement (as novated) whether the same fell or fall to
be performed or arose or arise on, before or after the Novation Date;

 

  10.3.2

the Company shall release and discharge the Transferring Bank from further

 

5



--------------------------------------------------------------------------------

  performance of its obligations arising in favour of the Company on and after
the Novation Date under this Agreement and all claims and demands whatsoever in
respect thereof against the Transferring Bank, and the Company shall accept the
liability of the Permitted Transferee in respect of such obligations in place of
the liability of the Transferring Bank;

 

  10.3.3 the Transferring Bank shall release and discharge the Company from
further performance of its obligations arising in favour of the Transferring
Bank on and after the Novation Date under this Agreement and all claims and
demands whatsoever in respect thereof by the Transferring Bank; and

 

  10.3.4 the Company shall be bound by the terms of this Agreement (as novated)
in every way, and it shall undertake and perform and discharge in favour of the
Permitted Transferee each of its obligations, without duplication, whether the
same fell or fall to be performed or arose or arise on, before or after the
Novation Date and expressed to be owed to CEP.

 

  10.4 Without prejudice to the automatic novation of the Transferring Bank’s
rights and obligations pursuant to Clause 10.3, the Company undertakes to sign
and return promptly each acknowledgement of the Novation Notice from time to
time delivered to it promptly following receipt of the same from the
Transferring Bank.

 

  10.5 For the purposes of this Clause 10 a “Permitted Transferee” shall mean
any holding company, subsidiary or affiliate of Citigroup Inc.

 

11. GOVERNING LAW/JURISDICTION

This Agreement shall be governed by English law and, for CEP’s benefit, the
Company hereby irrevocably submits to the jurisdiction of the English Courts in
respect of any dispute which may arise from or in connection with this
Agreement. The terms of this Agreement may not be waived, modified or amended
unless such waiver, modification or amendment is in writing and signed by CEP
nor may the Company assign any of its rights hereunder without CEP’s prior
written consent.

 

6



--------------------------------------------------------------------------------

EXECUTED THIS DAY ABOVE WRITTEN BY:

 

 

RENAISSANCE REINSURANCE LTD.

/s/    Fred R. Donner

(Signature)

Dated: April 29, 2009

AND

 

 

CITIGROUP EUROPE PLC

/s/    Peadar Mac Canna

(Signature(s))

Dated: April 29, 2009

 

7